DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 4/30/2020 and 6/15/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
The Examiner acknowledges the pending patent application(s) 17646093; and reminds the Applicant of their continuing duty to cite any relevant art under 37 CFR § 1.56.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1, 18-27, & 34-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “collecting the retentate enriched in the tri- or higher oligosaccharide containing a sialyl moiety” in limitation “c)”.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the retentate” refers to the retentate of step “a)”; or another the product of step “b)”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “collecting the retentate enriched in the tri- or higher oligosaccharide containing a sialyl moiety” in step “c)” has been interpreted as an retentate produced by step “b)” enriched in the tri- or higher oligosaccharide containing a sialyl moiety.
Note: Applicant could overcome this rejection by amending claim 1 to recite “the diafiltration process producing a second retentate enriched in the tri- or higher oligosaccharide containing a sialyl moiety” in step “b)” or “collecting a second retentate from step “b)” enriched in the tri- or higher oligosaccharide containing a sialyl moiety”.
Claim(s) 24 & 34 recite(s) the limitation “wherein the HMO is produced by fermentation or enzymatically from lactose as precursor.”
This limitation is unclear. Does the claimed method require the additional step of production of the HMO by fermentation or enzyme or is the limitation a description of the origin of the HMO?
As such, the claim is indefinite for failing to distinctly claim the invention.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 25 & 35 recite(s) the limitation “substantially”.
The term “substantially” is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “substantially” which can have varied meaning.
In the instant case, it is unclear if the term “substantially” is meant to establish a range of values around the value(s) claimed (applicant has not disclosed such a range around the values in the specification or in the claims); if the values claimed are intended to be within the margin of error of the measurement (there is no mention of “error bars” or experimental variations disclosed in the specification or claims); or if the values claimed are meant to be measured with extra precision, for example using 6σ or a certain p-value (no precision technique is disclosed in the specification or required by the claims).
There is no indication in the claim or the specification as to what values approaching the claimed values would still be considered within the claimed range.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Examiner proposes that the term “substantially” be removed from the claims by amendment in the Applicant’s next response. Such an amendment would overcome this rejection.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 18-23, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070104843 A1 by Holst et. al., in further in view of Crossflow Filtration Handbook by STERLITECH (published 7-25-2017; accessed 9-23-2023), and “Effect of NaCl addition during diafiltration on the solubility, hydrophobicity, and disulfide bonds of 80% milk protein concentrate powder” by Mao et. al.
Regarding claim(s) 1 & 19, Holst teaches a method:
for separating a tri- or higher oligosaccharide containing a sialyl moiety from a disaccharide in a feed solution (see ¶ [0035] “The milk derived feed is ultrafiltrated to yield a sialyllactose rich retentate with significantly reduced lactose and ash content. This sialyllactose rich retentate is then diafiltered to further reduce lactose and ash contents.”)comprising the steps in the following order:
contacting the feed solution with a nanofiltration membrane (see ¶ [0013] “Such a concentrate can according to the invention be prepared by ultrafiltration of a milk product containing naturally occurring sialyllactose”),
the nanofiltration membrane with a molecular weight cut-off (MWCO) of 600-3500 Da (see ¶ [0019] “membrane with a suitable molecular weight cut off (MWCO) of 0.5-4 k Dalton with 2.5 k Dalton being most preferable.”; the recited 2500 Da is within the claimed ranged),
ensuring the retention of the tri- or higher oligosaccharide containing a sialyl moiety and allowing at least a part of the disaccharide to pass (see ¶ [0035] “The milk derived feed is ultrafiltrated to yield a sialyllactose rich retentate with significantly reduced lactose and ash content.”),
wherein the membrane comprises an active layer of polyamide (see ¶ [0013] “wherein the membrane is a thin film polyamide based membrane.”), and
conducting a diafiltration process on a retentate from step a) (see ¶ [0035] “This sialyllactose rich retentate is then diafiltered to further reduce lactose and ash contents.”), using said membrane (see ¶ [0013] “followed by diafiltration of the ultrafiltration retentate using the same ultrafiltration membrane”), and
collecting the retentate enriched in the tri- or higher oligosaccharide containing a sialyl moiety (see ¶ [0016] “The concentrate of the invention can be used as such, or it can be further treated by for example reverse osmosis, crystallisation, affinity chromatography or a combination there of to remove water, or it can be dried alone or together with one or more carriers.”).
Holst is silent as to where the membrane has a MgSO4 rejection of 50-90 %, wherein the membrane comprises a rejection of said electrolyte is not higher than that of MgSO4; diafiltration with an aqueous solution of an inorganic electrolyte; and forming of a salt from the cation of said electrolyte during collection; wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl.
Regarding, where the membrane has a MgSO4 rejection of 50-90 %; and wherein the membrane comprises a rejection of said electrolyte is not higher than that of MgSO4; however, Sterlitech teaches that the membrane of Holst (see page 12: Ultrafiltration Membranes: Designation: GH, Brand: GE) and the preferred embodiment of the claimed membrane (see page 12: Ultrafiltration Membranes: Designation: UA60, Brand: TriSep) are commercially available, equivalent ultrafiltration membranes for their use for the same purpose, ultrafiltration.
Because, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the membrane of Holst with a TriSep UA60, since the equivalence of a GE GH membrane and TriSep UA60 for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to the ultrafiltration membrane would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding, diafiltration with an aqueous solution of an inorganic electrolyte; form of a salt from the cation of said electrolyte during collection wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl; Mao teaches a method comprising the diafiltration of a milk product with an aqueous solution of an inorganic electrolyte; the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is sodium chloride (see page 3482, column 1, ¶2, lines 4-8 “The specific purposes of this study were (1) to determine the effect of added NaCl during diafiltration on the solubility, surface properties, and structural characteristics of the obtained MPC80 powder”); and forming a salt from the cation of said electrolyte during collection; and forming a salt from the cation of said electrolyte during collection (see page 3482, column 1, ¶1, lines 7-10 “In addition to ionic strength, mineral type affects the solubility of milk protein powders. The addition of a monovalent salt to ultrafiltered retentate before drying improves MPC80 solubility (Carr, 2002).”) in order to increase the solubility of the milk solids produced (see page 3487, column 2, last 2 lines to page 3488, column 1, lines 1-4 “Our results demonstrated that the beneficial effects of NaCl incorporation during diafiltration on MPC80 solubility may be attributable to the modification of hydrophobicity sites, decreased formation of disulfide bonds, and a reduction of particle size, all of which make MPC80 more water-accessible and more soluble.”) through the removal of the Ca+ (see page 3482, column 1, ¶1, lines 9-21 “The addition of a monovalent salt to ultrafiltered retentate before drying improves MPC80 solubility (Carr, 2002). Replacement of approximately 30% of the calcium of the ultrafiltered skim milk retentate by sodium ions can result in a MPC80 powder with little insoluble material, because removal of calcium ions increases the electrostatic repulsive forces between the casein micelles, to improve hydration properties of MPC80 powder (Havea, 2006). Compared with that of MPC80 powder made without addition of NaCl, the solubility of MPC80 powder produced with NaCl addition during diafiltration increases significantly (Gualco, 2010).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the diafiltration step of the combination of Holst and STERLITECH with diafiltration with an aqueous solution of an inorganic electrolyte; form of a salt from the cation of said electrolyte during collection wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl as taught by Mao, to yield the predictable results of increasing the solubility of the final dry product and removing low solubility Calcium salts and ions. MPEP 2143.A.
Regarding claim(s) 2, & 28-30; Holst teaches a method:
for separating a tri- or higher oligosaccharide containing a sialyl moiety from mono- and divalent salts which are dissolved in a feed solution (see ¶ [0035] “The concentrate of the present invention containing highly elevated levels of sialyllactose can be produced by membrane filtration of a milk derived feed such as whey, milk, buttermilk, or fractions thereof.”; the limitation is meet, because whey, milk and buttermilk are complex solutions comprising mono- and divalent salts), comprising the steps:
a) contacting the feed solution with a nanofiltration membrane (see ¶ [0013] Such a concentrate can according to the invention be prepared by ultrafiltration of a milk product containing naturally occurring sialyllactose”)
the nanofiltration membrane with a molecular weight cut- off (MWCO) of 600-3500 Da (see ¶ [0019] “membrane with a suitable molecular weight cut off (MWCO) of 0.5-4 k Dalton with 2.5 k Dalton being most preferable.”; the recited 2500 Da is within the claimed ranged),
wherein the membrane comprises an active layer of polyamide (see ¶ [0013] “wherein the membrane is a thin film polyamide based membrane.”),
ensuring the retention of the tri- or higher oligosaccharide containing a sialyl moiety (see ¶ [0035] “The milk derived feed is ultrafiltrated to yield a sialyllactose rich retentate with significantly reduced lactose and ash content.”), and
conducting diafiltration of the feed solution with an aqueous solution of an inorganic electrolyte (see ¶ [0035] “This sialyllactose rich retentate is then diafiltered to further reduce lactose and ash contents.”), and
b) collecting a retentate of step a) enriched in the tri- or higher oligosaccharide containing a sialyl moiety (see ¶ [0016] “The concentrate of the invention can be used as such, or it can be further treated by for example reverse osmosis, crystallisation, affinity chromatography or a combination there of to remove water, or it can be dried alone or together with one or more carriers.”).
Holst is silent as to allowing at least a part of the mono- and divalent salts to pass; where the membrane has a MgSO4 rejection of 50-90%, wherein the membrane comprises a rejection of said electrolyte is not higher than that of MgSO4; diafiltration with an aqueous solution of an inorganic electrolyte; and forming of a salt from the cation of said electrolyte during collection, wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl.
Regarding, where the membrane has a MgSO4 rejection of 50-90%; and wherein the membrane comprises a rejection of said electrolyte is not higher than that of MgSO4; however, Sterlitech teaches that the membrane of Holst (see page 12: Ultrafiltration Membranes: Designation: GH, Brand: GE) and the preferred embodiment of the claimed membrane (see page 12: Ultrafiltration Membranes: Designation: UA60, Brand: TriSep) are commercially available, equivalent ultrafiltration membranes for their use for the same purpose, ultrafiltration.
Because, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the membrane of Holst with a TriSep UA60, since the equivalence of a GE GH membrane and TriSep UA60 for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to the ultrafiltration membrane would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding, diafiltration with an aqueous solution of an inorganic electrolyte; form of a salt from the cation of said electrolyte during collection wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl; Mao teaches a method comprising the diafiltration of a milk product with an aqueous solution of an inorganic electrolyte; the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is sodium chloride (see page 3482, column 1, ¶2, lines 4-8 “The specific purposes of this study were (1) to determine the effect of added NaCl during diafiltration on the solubility, surface properties, and structural characteristics of the obtained MPC80 powder”); and forming a salt from the cation of said electrolyte during collection; and forming a salt from the cation of said electrolyte during collection (see page 3482, column 1, ¶1, lines 7-10 “In addition to ionic strength, mineral type affects the solubility of milk protein powders. The addition of a monovalent salt to ultrafiltered retentate before drying improves MPC80 solubility (Carr, 2002).”) in order to increase the solubility of the milk solids produced (see page 3487, column 2, last 2 lines to page 3488, column 1, lines 1-4 “Our results demonstrated that the beneficial effects of NaCl incorporation during diafiltration on MPC80 solubility may be attributable to the modification of hydrophobicity sites, decreased formation of disulfide bonds, and a reduction of particle size, all of which make MPC80 more water-accessible and more soluble.”) through the removal of the Ca+ (see page 3482, column 1, ¶1, lines 9-21 “The addition of a monovalent salt to ultrafiltered retentate before drying improves MPC80 solubility (Carr, 2002). Replacement of approximately 30% of the calcium of the ultrafiltered skim milk retentate by sodium ions can result in a MPC80 powder with little insoluble material, because removal of calcium ions increases the electrostatic repulsive forces between the casein micelles, to improve hydration properties of MPC80 powder (Havea, 2006). Compared with that of MPC80 powder made without addition of NaCl, the solubility of MPC80 powder produced with NaCl addition during diafiltration increases significantly (Gualco, 2010).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the diafiltration step of the combination of Holst and Sterlitech with diafiltration with an aqueous solution of an inorganic electrolyte; form of a salt from the cation of said electrolyte during collection wherein the aqueous solution of an inorganic electrolyte is a neutral solute comprising a single electrolyte, and the single electrolyte is a uni- or divalent single electrolyte, and the single electrolyte is NaCl as taught by Mao, to yield the predictable results of increasing the solubility of the final dry product and removing low solubility Calcium salts and ions. MPEP 2143.A.
Regarding “allowing at least a part of the mono- and divalent salts to pass”; while the combination of Holst, Sterlitech, and Mao does not address “allowing at least a part of the mono- and divalent salts to pass”, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP § 2112.02.I.
Regarding claim(s) 18 & 31, the combination of Holst, Sterlitech, and Mao teaches the method according to claims 1 & 30.
The combination of Holst, Sterlitech, and DeFrees is silent wherein the membrane comprises a NaCl rejection lower than the MgSO4 rejection, and the NaCl rejection of the membrane is not more than 30 %.
However, Sterlitech teaches that the membrane of Holst (see page 12: Ultrafiltration Membranes: Designation: GH, Brand: GE) and the preferred embodiment of the claimed membrane (see page 12: Ultrafiltration Membranes: Designation: UA60, Brand: TriSep) are commercially available, equivalent ultrafiltration membranes for their use for the same purpose, ultrafiltration.
Because, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the membrane of Holst with a TriSep UA60, since the equivalence of a GE GH membrane and TriSep UA60 for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to the ultrafiltration membrane would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
As such, the properties of the membrane claimed are inherent and/or obvious in view of the combination of
Regarding claim(s) 20 & 32, the combination of Holst, Sterlitech, and Mao teaches the method according to claim 1 & 2.
Sterlitech further teaches wherein the polyamide nanofiltration membrane is piperazine-based membrane (see page 12: Ultrafiltration Membranes: Designation: UA60, Brand: TriSep, Polymer: polypiperazine-amide).
Regarding claim(s) 21, the combination of Holst, Sterlitech, and Mao teaches the method according to claim 1.
Holst further teaches wherein the tri- or higher oligosaccharide containing a sialyl moiety comprises said disaccharide in its structure (see ¶ [0035] “This sialyllactose rich retentate is then diafiltered to further reduce lactose and ash contents.”; sialyllactose reads on the claim limitation because sialyllactose comprises lactose).
Regarding claim(s) 22, the combination of Holst, Sterlitech, and Mao teaches the method according to claim 21.
Holst further teaches wherein said disaccharide is lactose (see ¶ [0035] “This sialyllactose rich retentate is then diafiltered to further reduce lactose and ash contents.”).
Regarding claim(s) 23 & 33, the combination of Holst, Sterlitech, and Mao teaches the method according to claims 22 & 2.
Holst further teaches wherein the tri- or higher oligosaccharide containing a sialyl moiety is a sialylated human milk oligosaccharide (HMO) (see ¶ [0009] “With the sialyllactose concentrate of the present invention, infant formulas can be enriched with oligosaccharide bound sialic acid in concentrations matching human milk”).
Claim(s) 24-27 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holst, Sterlitech, and Mao, in further view of US Patent Application Publication No. 20020148791 by DeFrees.
Regarding claim(s) 24 & 34, the combination of Holst, Sterlitech, and Mao teaches the method according to claims 23 & 33.
Holst is silent as to wherein the HMO is produced by fermentation or enzymatically from lactose as precursor.
However, Holst further teaches where the HMO is synthetically produced (see ¶ [0010] “Synthetically produced sources of sialic acid also exist, e.g. synthetic sialyllactose from MoBiTech, Germany, as well as recombinant human .kappa.-casein containing sialic acid”).
Further, DeFrees teaches a HMO is produced by fermentation or enzymatically from lactose as precursor (see ¶ [0095] “Synthesis of Sialyl Lactose Using Sialyltransferase Cycle To the sialic acid produced in Example 1 was added lactose monohydrate (79.2 g, 0.22 mol)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the naturally occurring HMO of the combination of Holst, Sterlitech, and Mao, for another, the HMO is produced by fermentation or enzymatically from lactose as precursor as taught by DeFrees, to yield the predictable results of purifying the HMO from undesired contaminants such as compounds present in reaction mixtures following enzymatic synthesis or degradation of oligosaccharides. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to sourcing of HMO would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 25 & 35, the combination of Holst, Sterlitech, and Mao teaches the method according to claims 24 & 34.
The combination of Holst, Sterlitech, and Mao is silent as to:
i) clarifying the aqueous medium from fermentation or enzymatic reaction to remove suspended particulates and contaminants; and/or
ii) removing substantially all proteins from the aqueous medium of the fermentation or enzymatic reaction.
However, DeFrees further teaches wherein the feed solution is an aqueous medium, and step a) is preceded by at least one of the following steps:
ii) removing substantially all proteins from the aqueous medium of the fermentation or enzymatic reaction (see DeFrees ¶ [0013] “The methods involve removing any proteins present in the feed solution by contacting the feed solution with an ultrafiltration membrane so that proteins are retained the membrane while the carbohydrate compound passes through the membrane as a permeate.”) in order to
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the method of the combination of Holst, Sterlitech, and Mao with the removal of proteins and other contaminants in the feed solution as taught by DeFrees, to yield the predictable results of separating the enzymatic proteins from the tri- or higher oligosaccharide containing a sialyl moiety. MPEP 2143.A.
Regarding claim(s) 26, the combination of Holst, Sterlitech, Mao, and DeFrees teaches the method according to claim 25.
DeFrees further teaches wherein at least one of the steps i) and ii) comprises ultrafiltration (see DeFrees ¶ [0013] “The methods involve removing any proteins present in the feed solution by contacting the feed solution with an ultrafiltration membrane so that proteins are retained the membrane while the carbohydrate compound passes through the membrane as a permeate.”).
Regarding claim(s) 27, the combination of Holst, Sterlitech, Mao, and DeFrees teaches the method according to claim 25.
DeFrees further teaches wherein step ii) further comprises removing peptides, RNA, DNA, endotoxins and glycolipids from the aqueous medium (see DeFrees ¶ [0013] “The methods involve removing any proteins present in the feed solution by contacting the feed solution with an ultrafiltration membrane so that proteins are retained the membrane while the carbohydrate compound passes through the membrane as a permeate.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, 20-23, & 31-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-15, & 17-20 of U.S. Patent No. 111214588.
claim(s) 1-2, 5-6, 8, 10, 14-16, & 19 in US Patent No. 111214588 substantially teach(es) the claim recitations of the instant application’s claim(s) 1-2.
claim(s) 3-4 & 12-13 in US Patent No. 111214588 substantially teach(es) the claim recitations of the instant application’s claim(s) 18 & 31.
claim(s) 8 & 17 in US Patent No. 111214588 substantially teach(es) the claim recitations of the instant application’s claim(s) 20 & 32.
claim(s) 9 & 18 in US Patent No. 111214588 substantially teach(es) the claim recitations of the instant application’s claim(s) 22.
claim(s) 11 & 20 in US Patent No. 111214588 substantially teach(es) the claim recitations of the instant application’s claim(s) 21, 23 & 33.
Claims 1-2, 18, 20-27, & 31-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, & 12-14 of U.S. Patent No. 11142541.
claim(s) 1-4, 6-8, & 12 in US Patent No. 1142541 substantially teach(es) the claim recitations of the instant application’s claim(s) 1, 2, 18, 20-23, & 31-34.
claim(s) 13 in US Patent No. 11142541 substantially teach(es) the claim recitations of the instant application’s claim(s) 24 & 34.
claim(s) 14 in US Patent No. 11142541 substantially teach(es) the claim recitations of the instant application’s claim(s) 25 & 35.
Claims 1-2 and 18-35 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12, 14-17, 19-23, and 25-30 of copending Application No. 17646093.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 14-17, & 21-22; 23, 24-28, & 31 in US App. No. 17646093 substantially teach(es) the claim recitations of the instant application’s claim(s) 1, 2, 19, 28-30, 18, 31, 21, 23-24, & 33-34.
claim(s) 20 & 29 in US App. No. 17646093 substantially teach(es) the claim recitations of the instant application’s claim(s) 22
claim(s) 19 & 29 in US App. No. 17646093substantially teach(es) the claim recitations of the instant application’s claim(s) 20 & 32.
This is a provisional nonstatutory double patenting rejection.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773